DETAILED ACTION
	The current Office Action is in response to the papers submitted 11/25/2020.  Claims 1, 5, and 9 - 16 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7 and 9 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets (Pub. No.: US 2008/0082596) referred to as Gorobets in view of Joel Snyder (Top Three Benefits Of Smart Cards) referred to as Snyder.
With regard to claim 1, Gorobets teaches a method for allocating a space of predetermined size [Figs 2 – 5; Paragraphs0027 - 0031; The predetermined size is a page of 1024 bytes based on two sectors of 512 bytes each] in a memory [118, Fig 1] of a device [102, Fig 1], said memory [118, Fig 1] including a plurality or memory units [Fig 2; The memory is divided into blocks 210 – 213 and 220 – 223], each memory unit [Fig 2; The memory is divided into blocks 210 – 213 and 220 – 223] having one of a free status and an allocated status [Paragraph 0061; A block that is erased has a status of free and an allocated block has a status of allocated], said method comprising:
preselecting from said memory units [Fig 2; The memory is divided into blocks 210 – 213 and 220 – 223] having said free status [Fig 9A; Paragraph 0056; An erased free block is preselected to store write data] at least one zone [210; Figs 2 – 3] having a size larger than the predetermined size [Figs 2 – 5; Paragraphs 0027 - 0031; The predetermined size is a page of 1024 bytes based on two sectors of 512 bytes each] using a deterministic policy [Paragraphs 0027 – 0031; Memory is allocated to a file and data is stored in blocks, made of pages, which are further comprised of sectors based on the size of the file being stored.  Processes in a computer are preset based on instructions making each policy a deterministic policy];
variably selecting in the preselected zone [210; Figs 2 – 3] a sub-zone [P0, Fig 3] having a size equal to the predetermined size [Figs 2 – 5; 606, Fig 6; Figs 9A – 9A; Paragraphs 0027 - 0031; The predetermined size is a page of 1024 bytes based on two sectors of 512 bytes each. The given page sub-zone in the free zone block is variable based on the garbage collection process];
wherein the sub-zone [P0, Fig 3] is selected from among candidate sub-zones [P0 and P7, Fig 3] in the preselected zone [210; Figs 2 – 3], each [P0 and P7, Fig 3] having  a size equal to the predetermined size [Paragraphs 0027 - 0031; The predetermined size is a page of 1024 bytes based on two sectors of 512 bytes each], wherein said two candidate sub-zones [P0 and P7, Fig 3] consist of: a first candidate sub-zone [P0, Fig 3] having a start address equal to a start address of the selected zone [210; Figs 2 – 3; Paragraph 0028; The first candidate sub-zone is the first/top page P0 which would have a starting address of the free zone 210], and a second candidate sub-zone [P7, Fig 3] having an end address equal to tan end address of the selected free zone[210; Figs 2 – 3; Paragraph 0028; The second candidate sub-zone is the last/bottom page P7 which would have an ending address of the free zone 210].
using the selected sub-zone [P0, Fig 3] as allocated memory space [P0, Fig 3; Figs 5 – 6 and 9A – 9B; The pages are used as allocated memory to store data for files].
However, Gorobets may not specifically disclose the limitation of allocating space in a smart card.
Snyder discloses allocating space in a smart card [Pages 1 – 2].
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use Snyder in Gorobets, because the use of smart cards provide secure storage for data [Page 1; “Persistent, Protected Storage”]and are cheaper to secure data then other authentication technologies [Page 2, “Packaging”].
With regard to claim 5, Gorobets teaches the sub-zone [P0, Fig 3] is selected from a group of candidate sub-zones [P0 and P7, Fig 3] having start addresses offset from one another by only one octet in the preselected zone [210; Figs 2 – 3; Paragraph 0029; There are eight pages in the block showing the start addresses of the first and last page in the block are offset by eight addresses].
With regard to claim 7, Gorobets teaches the sub-zone [P0, Fig 3] is selected randomly [Paragraphs 0038; Data is written at random addresses] in the selected free zone [210; Figs 2 – 3].
With regard to claim 9, Gorobets teaches the preselected zone [210; Figs 2 – 3] is contiguous and/or wherein the selected sub-zone [P0, Fig 3] is contiguous [Paragraphs 0030 - 0032, 0036, 0038, 0051; The addresses in memory are contiguous].
With regard to claim 10, Gorobets teaches the deterministic policy is of "best-fit" type [Paragraphs 0027 – 0031; Figs 9A – 9B; The allocation finds the best fit for the allocation based on the garbage collection].
With regard to claim 11, Gorobets teaches deterministic policy is of "next fit" type [Paragraphs 0027 – 0031; 606, Fig 6; Fig 8B; Figs 9A – 9B; The allocation finds the next memory space with enough free space to store the write data based on the garbage collection process].
With regard to claim 12, Gorobets teaches the deterministic policy is of "first-fit" type [Paragraphs 0027 – 0031; 606, Fig 6; Fig 8B; Figs 9A – 9B; The location used to store data in an area of memory large enough to fit the write data].
With regard to claim 13, Gorobets teaches if several zones are preselected [210 – 213, Fig 2; Paragraph 0027; Storing data in the blocks preselects the blocks before storing the data.  The multiple zones are preselected as a metablock], using a deterministic policy [Figs 9A – 9B; Processes in a computer are preset based on instructions making each policy a deterministic policy], randomly or pseudo-randomly selecting one [210, Fig 2; 902a, Fig 9A] of the several zones [210 – 213, Fig 2] as the zone where the sub-zone [P0, Fig 3] is then variably selected [Figs 2 – 5; 606, Fig 6; Figs 9A – 9A; Paragraphs 0027 – 0031; MPEP 2111.04(II); The given page sub-zone in the free zone block is variable based on the garbage collection process. The broadest reasonable interpretation is that this step is not required since it is based on a condition of several free zones being preselected which is not required].
With regard to claim 14, Gorobets teaches a non-transitory computer-readable medium comprising code instructions [Figs 6, 9A – 10; The process disclosed in the figures shows the use of computer readable medium storing instructions directing a computer to perform the processes shown in the figures] for causing a computer [Fig 1; Paragraph 0023] to perform the method as claimed in claim 1 [Rejection of Claim 1].
With regard to claim 15, Gorobets a non-transitory computer-readable medium [Figs 6, 9A – 10; The process disclosed in the figures shows the use of computer readable medium storing instructions directing a computer to perform the processes shown in the figures] according to claim 14 [Rejection of claim 14],
at least one processor [106, Fig 1] configured to execute the code instructions [Paragraph 0023; The processor executes the code to perform the allocation].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets (Pub. No.: US 2008/0082596) referred to as Gorobets in view of Joel Snyder (Top Three Benefits Of Smart Cards) referred to as Snyder as applied to claim 1 above, and further in view of Margaret Rouse (address space layout randomization (ASLR)) referred to as Rouse.
With regard to claim 16, Gorobets teaches selecting in the preselected free zone [210; Figs 2 – 3] a sub-zone [P0, Fig 3] having a size equal to the predetermined size [Figs 2 – 5; Paragraphs 0027 - 0031; The predetermined size is a page of 1024 bytes based on two sectors of 512 bytes each], wherein selecting the sub-zone [P0, Fig 3] is variable for one same preselected free zone [606, Fig 6; Figs 9A – 9A; The given page sub-zone in the free zone block is variable based on the garbage collection process].
However, Gorobets in view of Snyder may not specifically disclose the limitation of selecting memory locations pseudo-randomly.
Rouse discloses selecting memory locations pseudo-randomly [Page 4].
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use Rouse in Gorobets in view of Snyder, because it protects against hacker attacks [Page 4].
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.
The Applicant argues on pages 4 – 5 that Gorobets fails to teach selecting among two candidate sub-zones since Gorobets fails to disclose why other pages other than P0 and P7 are not candidate sub-zones such as P1 and consisting in a first candidate sub-zone…a second candidate sub-zone.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The claims defines the candidate sub-zone as either being a sub-zone with the starting address of the selected zone or an end address of the selected zone.  According to the definition, sub-zones P1 – P6 due not qualify as candidate sub-zones.  P0 has a starting address of the selected zone 210 making it a candidate sub-zone and P7 has an end address that is also the end address of the selected zone 210 which also makes P7 a candidate sub-zone.  Sub-zones P1 – P6 are considered non-candidate sub-zones since they fail to have the same address requirements to be considered candidate sub-zones according to the claim.  A write or read to P0 in 210 selects the P0 sub-zone from among the two candidate sub-zones P0 and P7 and the other non-candidate sub-zones P1 – P6.  
The argued limitation of consisting in a first candidate sub-zone…a second candidate sub-zone is not present in the claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., consisting in a first candidate sub-zone…a second candidate sub-zone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues on page 5 that Gorobets fails to disclose the memory units having a free status or an allocated status.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The rejections have been updated to reference the amended limitations of free and allocates status of memory units.  An erased state indicates the given block and pages are free and an allocated or written state indicate the block and pages are allocated.
The Applicant argues on page 5 that Gorobets fails to teach using a deterministic policy to preselect a zone, randomly or pseudo-randomly selecting a sub-zone, and that the allocation of a sub-zone is already over when a write happens.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.  
Processes in a computer are deterministic based on the instructions that define the methods and processes the computer performs.  This shows the selecting of memory locations to read or write are deterministic based on the instructions the computer performs operations from.  Paragraph 0038 of Gorobets discloses that write commands write to random addresses in the memory.  This shows the system of Gorobets teaches a deterministic process that write data to zones of memory where data can be written at random addresses in the deterministic process.  
With regard to the arguments regarding claims 14 and 15, the memory 2 from figure 1 of the instant application is being considered as the non-transitory computer-readable medium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chew (Pub. No.: US 2013/0275691) discloses memory validation may include performing data writes in a deterministic (not random) fashion by accessing information describing a deterministic process for determining address and/or data information where such data can be verified using a predefined algorithm. By way of illustration and not limitation, each of multiple address locations may be written to with a respective data value that corresponds to a functional mapping of that memory address--e.g. in a simple case, where value 0x0 is written to memory location 0x0, value 0x4 is written into memory location 0x4, and value 0xN is written to memory location 0xN. During a subsequent memory verification stage, the expected data values may be recomputed by memory validation agent using the same functional mapping algorithm, and subsequently compared against actual values read from memory for each address of the multiple address locations.
Peterson et al. (Pub. No.: US 2012/0304039) discloses determining a different address for each varied, different data position to which a write module stores data and/or from which a read module reads data. An address module may determine addresses according to a deterministic pattern.
Flynn (Pub. No.: US 2011/0022801) discloses selecting one of the first cache and the second cache according to a deterministic protocol. The data, in one embodiment, is cleared in the selected one of the first cache and the second cache. The first cache and the second cache, in a further embodiment, share a logical address space that is directly mapped to distinct physical addresses on the first cache and the second cache. In one embodiment, the deterministic protocol is based on a logical address associated with the write request within the logical address space. The deterministic protocol, in a further embodiment, logically stripes data between the first cache and the second cache by alternating selection of the first cache and the second cache for consecutive logical addresses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136